      Case 4:19-cr-06063-SMJ     ECF No. 77    filed 01/22/20   PageID.274 Page 1 of 12




1                                                                             FILED IN THE
                                                                          U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON

2
                                                                     Jan 22, 2020
3                        UNITED STATES DISTRICT COURT                    SEAN F. MCAVOY, CLERK

                        EASTERN DISTRICT OF WASHINGTON
4
     UNITED STATES OF AMERICA,                  No. 4:19-cr-06063-SMJ-01
5
                               Plaintiff,       ORDER MEMORIALIZING
6                                               COURT’S ORAL RULING ON
                  v.                            DEFENDANT MONICA PESINA’S
7                                               MOTION TO REVOKE
     MONICA PESINA, (01),                       DETENTION ORDER
8
                               Defendant.
9

10         On January 9, 2020, the Court heard argument on Defendant Monica Pesina’s

11   (01) Motion to Revoke Detention Order, ECF No. 58. Defendant moved to revoke

12   the detention order issued by Magistrate Judge Dimke on November 22, 2019, ECF

13   No. 48. Defendant argued she had rebutted the presumption of detention by showing

14   she is not a flight risk and is not a danger to the community. ECF No. 58 at 4. At

15   the conclusion of the hearing, the Court orally denied the motion, finding Defendant

16   had failed to rebut the presumption of detention and that the Government had shown

17   that there is no combination of conditions that will reasonably assure the safety of

18   the community and the Defendant’s appearance as required. This Order

19   memorializes and supplements the Court’s oral ruling.

20
     ORDER MEMORIALIZING COURT’S ORAL RULING ON DEFENDANT
     MONICA PESINA’S MOTION TO REVOKE DETENTION ORDER - 1
          Case 4:19-cr-06063-SMJ   ECF No. 77    filed 01/22/20   PageID.275 Page 2 of 12




1                                       BACKGROUND

2             On November 11, 2019, Defendant1 was indicted for one count of possession

3    with intent to distribute 50 grams or more of actual (pure) methamphetamine, and

4    one count of possession with intent to distribute heroin. ECF No. 6. As described in

5    the Complaint, ECF No. 1, on June 4, 2019, a Pasco Police Officer stopped the

6    vehicle in which Defendant, Co-Defendant Nicholas Sean Carter (02), and a third

7    person were driving. ECF No. 1 at 6. A K9 unit responded to the scene, the K9

8    alerted for the presence of narcotics, and the vehicle was impounded. Id.

9             During the traffic stop, Co-Defendant Carter was found to be in possession of

10   a loaded handgun and one ounce of methamphetamine, and he admitted he was a

11   felon who could not legally possess a firearm. Id. After the issuance of a state search

12   warrant for the vehicle, police found a backpack in the trunk with about 372 grams

13   of purported methamphetamine, about 55 grams of purported heroin, and $26,950

14   in cash, as well as a digital scale and several empty Ziploc bags. Id. at 7. The

15   backpack also contained a debit card, a health insurance identification card, and a

16   bank deposit receipt in Defendant’s name. Id. at 8.

17   //

18   //

19   1
       Unless otherwise specified, references to “Defendant” throughout are to
     Defendant Monica Pesina (01).
20
     ORDER MEMORIALIZING COURT’S ORAL RULING ON DEFENDANT
     MONICA PESINA’S MOTION TO REVOKE DETENTION ORDER - 2
      Case 4:19-cr-06063-SMJ      ECF No. 77    filed 01/22/20   PageID.276 Page 3 of 12




1          An arrest warrant for Defendant was issued on October 22, 2019. ECF No. 2.

2    Defendant and Co-Defendant Carter were arrested sixteen days later in Dixie,

3    Washington at a residence Defendant told law enforcement belongs to a longtime

4    friend. ECF No. 37. The Government represents that Defendant and Co-Defendant

5    went to the residence because they knew a warrant would or had been issued and

6    wanted to avoid detection. ECF No. 64 at 10.

7          In the time between the June 2019 conduct for which Defendant and Co-

8    Defendant were indicted and their November 2019 arrests, the Government

9    represents that additional events transpired which may result in further indictments.

10   ECF No. 64 at 5–12. The Government represents Defendant is aware of the

11   additional potential indictments. ECF No. 64 at 7. Defendant represents that no

12   evidence related to these events has been disclosed to her. ECF No. 67 at 5.

13         First, Defendant’s residence was searched pursuant to a warrant in September

14   2019, and an additional 5 ounces of methamphetamine, 4 ounces of heroin, 15 fake

15   OxyContin pills believed to contain fentanyl, 30 pounds of marijuana, and multiple

16   firearms were found. Id. at 6–7. In October, there was an incident in which six

17   subjects were standing around a victim’s car and one person was hitting it with a bat.

18   Id. at 8. The victim reported the individuals had pulled a gun and knife on her in the

19   past. Id. Two of the subjects were described as a white female in her 20’s and a white

20
     ORDER MEMORIALIZING COURT’S ORAL RULING ON DEFENDANT
     MONICA PESINA’S MOTION TO REVOKE DETENTION ORDER - 3
         Case 4:19-cr-06063-SMJ   ECF No. 77    filed 01/22/20   PageID.277 Page 4 of 12




1    male between 20 to 40.2 Id. Co-Defendant Carter was observed walking shortly

2    thereafter and was detained; he was in possession of methamphetamine and heroin

3    and may have discarded a loaded pistol while being followed by police. Id. at 8–9.

4    Finally, when Defendant and Co-Defendant Carter were arrested, the residence at

5    which they were found was searched pursuant to a warrant and two handguns,

6    methamphetamine, cocaine, heroin, 84 pills suspected of containing fentanyl, a

7    digital scale and plastic bags were found. Id. at 11–12.

8            On November 12, 2019, Defendant appeared before Magistrate Judge Dimke

9    for a detention hearing, but the hearing was continued to allow time for a substance

10   abuse evaluation. ECF No. 46 at 1. Defendant appeared again on November 22, 2019

11   before Judge Dimke, at which time Judge Dimke heard oral argument and ordered

12   Defendant detained. ECF Nos. 47, 48. Judge Dimke found that there was a rebuttable

13   presumption under 18 U.S.C. § 3142(e)(3) that no condition or combination of

14   conditions will reasonably assure Defendant’s appearance as required and the safety

15   of the community. ECF No. 48 at 2. Judge Dimke then found that Defendant had not

16   introduced sufficient evidence to rebut the presumption, that the Government proved

17   by clear and convincing evidence that no condition or combination of conditions of

18

19   2
       It is not clear whether the October incident involved only Co-Defendant Carter or
     if the Government is alleging Defendant was also involved in these events.
20
     ORDER MEMORIALIZING COURT’S ORAL RULING ON DEFENDANT
     MONICA PESINA’S MOTION TO REVOKE DETENTION ORDER - 4
          Case 4:19-cr-06063-SMJ   ECF No. 77   filed 01/22/20   PageID.278 Page 5 of 12




1    release will reasonably assure the safety of any other person and the community, and

2    that the Government proved by a preponderance of the evidence that no condition

3    or combination of conditions of release will reasonably assure the defendant’s

4    appearance as required. ECF No. 48 at 2. Judge Dimke made extensive additional

5    factual findings, drawing on the evidence related to the events for which Defendant

6    has not yet been indicted as well as the evidence from the pretrial services reports.

7    ECF No. 48 at 3.

8             At the January 9, 2020 hearing, Defendant presented testimony from two

9    witnesses. First, Defendant’s friend of fifteen years, Lena Samorano, testified about

10   her own personal history of substance abuse, her nearly four years of sobriety, and

11   her personal history with Defendant. Ms. Samorano described how she became clean

12   and sober after a judge sentenced her to participate in a program that allowed her to

13   live at home while receiving monitoring and support, including outpatient drug

14   treatment. She testified that she would support Defendant if Defendant were released

15   to a clean and sober housing program. However, she also testified that Defendant

16   left her children with Ms. Samorano beginning approximately a month before

17   Defendant was arrested, during which time Defendant mostly had phone contact

18   with her children and Ms. Samorano did not know where Defendant was living.

19   //

20
     ORDER MEMORIALIZING COURT’S ORAL RULING ON DEFENDANT
     MONICA PESINA’S MOTION TO REVOKE DETENTION ORDER - 5
      Case 4:19-cr-06063-SMJ      ECF No. 77     filed 01/22/20   PageID.279 Page 6 of 12




1          Defendant also called Deeanne Goodrich, an employee of Oxford House, the

2    clean and sober housing facility at which Defendant proposed to stay if released. Ms.

3    Goodrich testified to the support and monitoring programs at the facility and the high

4    success rate for participants who stay in Oxford Houses for one year. Ms. Goodrich

5    also testified that the program has an open-door policy with no security.

6                                   LEGAL STANDARD

7          The Bail Reform Act provides that a detention order issued by a magistrate

8    judge may be reviewed by the court with original jurisdiction over the offense. 18

9    U.S.C. § 3145(b). A district court reviewing a magistrate judge’s order concerning

10   detention does so de novo, without deference to the magistrate judge’s factual

11   findings. See United States v. Koenig, 912 F.2d 1190, 1191 (9th Cir. 1990).

12   However, the “court is not required to start over in every case, and proceed as if the

13   magistrate’s decision and findings did not exist.” Id. at 1193. The district court must,

14   however, reach its own independent determination. Id.

15         Under the Bail Reform Act, defendants awaiting trial may be released on

16   personal recognizance or bond, conditionally released, or detained. See 18 U.S.C.

17   § 3142(a). Pretrial detention should be granted only “in rare circumstances . . . and

18   doubts regarding the propriety of release should be resolved in the defendant’s

19   favor.” United States v. Gebro, 948 F.2d 1118, 1121 (9th Cir. 1991). The Court may

20
     ORDER MEMORIALIZING COURT’S ORAL RULING ON DEFENDANT
     MONICA PESINA’S MOTION TO REVOKE DETENTION ORDER - 6
      Case 4:19-cr-06063-SMJ     ECF No. 77    filed 01/22/20   PageID.280 Page 7 of 12




1    impose conditions that it deems necessary to guard against a defendant’s flight or

2    danger to the community. See 18 U.S.C. § 3142(c). The Court must consider four

3    factors in determining whether there are conditions of release that will reasonably

4    assure the appearance of the person and the safety of the community:

5          (1) the nature and circumstances of the offense charged; (2) the weight
           of the evidence against the person; (3) the history and characteristics of
6          the person, including the person’s character, physical and mental
           condition, family and community ties, employment, financial
7          resources, past criminal conduct, and history relating to drug or alcohol
           abuse; and (4) the nature and seriousness of the danger to any person or
8          the community that would be posed by the defendant’s release.

9    United States v. Hir, 517 F.3d 1081, 1086 (9th Cir. 2008).

10         If there is probable cause to believe the defendant committed an offense for

11   which a maximum term of imprisonment of ten years or more is prescribed under

12   the Controlled Substances Act, then there is a rebuttable presumption that no

13   condition or combination of conditions will reasonably assure the appearance of the

14   person as required and the safety of the community. 18 U.S.C. § 3142(e). Although

15   the presumption shifts the burden of production to the defendant, the burden of

16   persuasion remains with the Government. Hir, 517 F.3d at 1086 (citing 18 U.S.C.

17   § 3142(g)). Defendant must only produce “some evidence” to rebut the

18   presumption. See United States v. Jessup, 757 F.2d 378, 384 (1st Cir. 1985)); see

19   also United States v. Ward, 63 F. Supp. 2d 1203, 1209 (C.D. Cal. Jul. 12, 1999).

20
     ORDER MEMORIALIZING COURT’S ORAL RULING ON DEFENDANT
     MONICA PESINA’S MOTION TO REVOKE DETENTION ORDER - 7
      Case 4:19-cr-06063-SMJ     ECF No. 77    filed 01/22/20   PageID.281 Page 8 of 12




1          Even if a defendant rebuts the 18 U.S.C. § 3142(e) presumption with

2    evidence, the presumption “remains in the case as an evidentiary finding militating

3    against release, to be weighed along with other evidence relevant to factors listed

4    in § 3142(g).” Hir, 517 F.3d at 1086 (quoting United States v. Dominguez, 783

5    F.2d 702, 707 (7th Cir. 1986)).

6                                      DISCUSSION

7          Defendant moves the Court to revoke the Detention Order on the grounds

8    that the conditions recommended by the United States Probation Office are

9    sufficient to reasonably assure her appearance as required and reasonably assure the

10   safety of the community. ECF No. 58. Defendant acknowledges that a rebuttable

11   presumption arises because Count 1 carries a mandatory minimum of ten years

12   confinement. ECF No. 58 at 4; see also 18 U.S.C. § 3142(e)(3)(A); 21 U.S.C.

13   § 841(b)(1)(A).

14         The evidence presented by Defendant does not rebut the presumption that

15   detention is necessary. Although the standard only requires that the Defendant

16   present “some evidence,” this evidence must actually rebut the presumption that no

17   combination of conditions will reasonably assure Defendant’s appearance and the

18   safety of the community. See Jessup, 757 F.2d at 384. The testimony indicated that

19   Defendant would have peer support and a housing program at which she could

20
     ORDER MEMORIALIZING COURT’S ORAL RULING ON DEFENDANT
     MONICA PESINA’S MOTION TO REVOKE DETENTION ORDER - 8
      Case 4:19-cr-06063-SMJ      ECF No. 77    filed 01/22/20   PageID.282 Page 9 of 12




1    reside that would provide support to address Defendant’s substance abuse.

2    However, the testimony showed neither that, facing a potentially lengthy term of

3    imprisonment, Defendant would not be a flight risk, nor that she would remain in

4    the program and not be a danger to the community.

5          Even if Defendant had overcome the presumption, detention would still be

6    appropriate because all four of the 18 U.S.C. § 3142 factors weigh against pretrial

7    release. See Hir, 517 F.3d at 1086. The alleged offenses, possession with intent to

8    distribute 50 grams or more of actual (pure) methamphetamine and possession with

9    intent to distribute heroin, are serious offenses. The weight of the evidence,

10   although the least important factor in the analysis, appears to be fairly substantial.

11   See ECF No. 1 at 7–8 (describing 372 grams methamphetamine, 55 grams heroin,

12   scale, and bags found pursuant to warrant).

13         Evidence in support of the future indictments includes findings, pursuant to

14   a warrant, of additional narcotics and multiple firearms in the address where

15   Defendant reportedly resided with her minor children and also further findings of

16   additional narcotics and two more firearms in the residence at which Defendant and

17   Co-Defendant Carter were arrested. ECF No. 64 at 7; see also ECF No. 37 at 2.

18   Defendant argues this evidence should not be considered because it has not been

19   disclosed to Defendant pursuant to Local Criminal Rule 16. However, Defendant is

20
     ORDER MEMORIALIZING COURT’S ORAL RULING ON DEFENDANT
     MONICA PESINA’S MOTION TO REVOKE DETENTION ORDER - 9
      Case 4:19-cr-06063-SMJ    ECF No. 77    filed 01/22/20   PageID.283 Page 10 of 12




1    aware of the potential additional indictments and this is a consideration in

2    determining that she is a flight risk. Further, although there is no indication that

3    Defendant owned the firearms, they were found at the address she identified as her

4    place of residence. ECF No. 64 at 7; see also ECF No. 37 at 2. This indicates that

5    the nature and seriousness of the danger to the community are substantial.

6          Finally, Defendant’s personal history and characteristics weigh strongly

7    against pretrial release. Defendant has lived in Walla Walla or the Tri-Cities area

8    her whole life and has no passport and limited travel history. ECF No. 37 at 1–2.

9    However, Defendant lacks stable employment. See ECF No. 37 at 3 (describing

10   Defendant as self-employed for five years doing odd jobs including home repair,

11   cleaning, and painting obtained through online websites). Defendant also does not

12   appear to have a stable residence, as a family member reports she has been evicted

13   from her prior residence. ECF No. 37 at 2.

14         Although Defendant has family ties to the area, the Court is not persuaded

15   that these ties will prevent her from fleeing. Defendant reports only telephone

16   contact with her mother and only social media contact with her adult child, though

17   she does have regular contact with her brother. ECF No. 37 at 2. Defendant’s minor

18   children were living with her prior to her arrest in September, but have lived with

19   their aunt periodically, including for an unknown five-year period. ECF No. 37 at 2.

20
     ORDER MEMORIALIZING COURT’S ORAL RULING ON DEFENDANT
     MONICA PESINA’S MOTION TO REVOKE DETENTION ORDER - 10
      Case 4:19-cr-06063-SMJ     ECF No. 77    filed 01/22/20   PageID.284 Page 11 of 12




1    Further, Ms. Samorano testified that after Defendant was arrested in September,

2    including after her release, her children stayed with Ms. Samorano for about a

3    month. After a warrant was issued in this case, Defendant asked her children’s aunt

4    to watch them, and she then went to a friend’s house in Dixie, Washington. ECF

5    No. 37 at 2, 4. Considering these factors together, Defendant’s pretrial release is not

6    appropriate.

7                                      CONCLUSION

8          Defendant has not rebutted the presumption that detention is necessary. The

9    Government has shown by clear and convincing evidence that no combination of

10   conditions of release will reasonably assure the safety of any other person and the

11   community, and has shown by a preponderance of the evidence that no combination

12   of conditions of release will reasonably assure Defendant’s appearance as required.

13   As such, detention is necessary, and the motion is denied.

14   //

15   //

16   //

17   //

18   //

19   //

20
     ORDER MEMORIALIZING COURT’S ORAL RULING ON DEFENDANT
     MONICA PESINA’S MOTION TO REVOKE DETENTION ORDER - 11
      Case 4:19-cr-06063-SMJ   ECF No. 77   filed 01/22/20   PageID.285 Page 12 of 12




1          Accordingly, IT IS HEREBY ORDERED:

2                Defendant Monica Pesina’s (01) Motion to Revoke Detention Order,

3                ECF No. 58, is DENIED.

4          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

5    provide copies to all counsel, the U.S. Probation Office, and the U.S. Marshals

6    Service.

7          DATED this 22nd day of January 2020.

8                      _________________________
                       SALVADOR MENDOZA, JR.
9                      United States District Judge

10

11

12

13

14

15

16

17

18

19

20   ORDER MEMORIALIZING COURT’S ORAL RULING ON
     DEFENDANT MONICA PESINA’S MOTION TO REVOKE DETENTION
     ORDER - 12
